Citation Nr: 0625689	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to July 
1970, and March 1971 to August 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The issue of service connection for sinusitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have type II diabetes mellitus.

2.  Peripheral neuropathy was not incurred in service and is 
not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes 
mellitus have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for peripheral 
neuropathy have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

In July 2001 and February 2005, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for claims for service connection for type II 
diabetes mellitus, to include due to herbicide exposure (both 
letters), and peripheral neuropathy (February 2005 letter).  
Although the veteran was only provided the appropriate notice 
for the peripheral neuropathy claim after the initial 
adjudication, the claim was subsequently readjudicated 
without taint from prior decisions.  The veteran has not 
alleged any prejudice from the timing of the notice, nor is 
any evident from the evidence of record.  Additionally, 
although the veteran has not been notified as to the 
appropriate disability rating or effective date, because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, the duty to notify has been satisfied.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing numerous VA 
examinations.  Consequently, the duty to assist has been 
satisfied.

Service connection

The veteran seeks service connection for type II diabetes 
mellitus (diabetes), and peripheral neuropathy, secondary to 
the diabetes.  

VA regulations provide presumptive service connection for 
diabetes for veterans shown to be exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.309(e).  The regulations also provide a 
presumption that veterans who served in the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, were 
exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6).  The 
veteran's DD-214 indicates that he served in Vietnam during 
those dates, thereby entitling him to the presumption of 
exposure to an herbicide agent.  Consequently, to establish 
service connection for diabetes, the veteran need only show 
he has diabetes manifested to a degree of 10 percent or more.  
The evidence of record fails to sufficiently establish that 
the veteran has diabetes, however.  

The veteran reported a history of a diagnosis of diabetes in 
1980 or 1984.  The veteran's service medical records include 
a March 1989 finding of hyperglycemia, but there is no 
recorded in-service diagnosis of diabetes.  Post-service 
records include notations of diagnoses of diabetes, but no 
explanation for the diagnoses are provided, and the notations 
appear to be based on the veteran's reported history.  In 
light of these notations, numerous VA examinations were 
conducted, and the overwhelming result of these examinations 
was that the veteran does not have diabetes.  

A July 2002 VA examiner (peripheral nerves examination) 
reported that he could not validate a diagnosis of diabetes 
mellitus, based on the available laboratory data, noting that 
the veteran's hemoglobin A1C and random blood sugars were all 
within normal limits.  A subsequent July 2004 VA examination 
by the same examiner also reported that "based upon [the 
test results], the examiner was unable to validate a 
diagnosis of diabetes."  

Although another 2002 VA examination reported a diagnosis of 
diabetes, the examiner subsequently remarked that "at the 
time of [the] examination, [he] accepted the fact that [the 
veteran's] records have shown a diagnosis of diabetes, 
despite the fact that blood sugars levels, HBA1C, and 
urinalysis were negative for abnormalities."  This examiner 
also subsequently found that, "in [his] opinion, the figures 
are not consistent with the diagnosis of diabetes," noting 
the "postprandial levels and glucose tolerance was well as 
HGB A1C levels were essentially within normal limits."  

Additionally, although another July 2004 VA examination 
record reports a finding of diabetes, the examiner does not 
indicate the medical reasons for his findings, and the 
veteran's test results are no higher than those declared 
"within normal limits" in the other examination reports. 

The preponderance of the evidence, specifically, the 
overwhelming probative value of the negative diagnosis 
opinions, the fact that all of the numerous blood tests were 
within normal limits, and the lack of any medical basis for a 
diagnosis of diabetes, is against a finding that the veteran 
has a current diabetes disability.  

Based on the lack of a current diabetes disability, service 
connection for peripheral neuropathy, as secondary to 
diabetes, is not warranted.  Additionally, the veteran does 
not allege entitlement to service connection for peripheral 
neuropathy on a direct basis or secondary to a service-
connected disability, and the evidence does not indicate that 
service connection on those bases is warranted.  There is no 
evidence of peripheral neuropathy in service, no competent 
evidence linking the neuropathy to either service or a 
service-connected disability, and a 2002 VA examiner found 
that the veteran's peripheral neuropathy was "likely as not 
likely due to alcoholism."  


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for peripheral neuropathy, as secondary to 
the type II diabetes mellitus, is denied.


REMAND

An October 2000 x-ray report noted the veteran had evidence 
of chronic maxillary sinusitis.  Medical service records 
indicate diagnoses of sinusitis in November 1974 and October 
1979, a notation to "rule out sinusitis" in June 1973, and 
additional complaints of sinus pain and congestion in 
February and March 1979.  The records also report numerous 
diagnoses of "viral syndrome" and numerous complaints of 
sore throat and congestion.  A June 1991 post-service record 
also reported a history of recurrent sinus problems, 
headaches, and sore throat, and the veteran was diagnosed 
with acute sinusitis.  

The foregoing evidence mandates the provision of a VA 
examination to determine whether the veteran currently has 
sinusitis, and, if so, whether the sinusitis is related to 
the in-service complaints and diagnoses.  The VA must provide 
a medical examination or medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  A VA 
examination has not been provided for this claim, and, in 
this case, an examination and opinion are needed.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine whether he has 
sinusitis, or any other upper respiratory 
disability, and if so, whether it is at 
least as likely as not (a 50 percent or 
greater degree of probability) that the 
sinusitis is etiologically related to 
service.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If any of the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


